UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BHM HEALTHCARE SOLUTIONS, INC.,

                        Plaintiff,

                        v.                           Case No. 1:18-cv-01119 (TNM)

 URAC, Inc.,
                        Defendant.


                                             ORDER

        Upon consideration of Plaintiff BHM’s Motion for Preliminary Injunction, Defendant

URAC’s Motion to Dismiss, the pleadings, relevant law, and related legal memoranda in

opposition and in support, for the reasons set forth in the accompanying Memorandum Opinion,

it is hereby

        ORDERED that the Plaintiff’s Motion for Preliminary Injunction is DENIED and

Defendant’s Motion to Dismiss is GRANTED. The case is DISMISSED.

        SO ORDERED.

        This is a final, appealable Order.
                                                                     2018.07.20
                                                                     15:37:52 -04'00'
Dated: July 20, 2018                              TREVOR N. MCFADDEN
                                                  United States District Judge